                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                             NORTHERN DISTRICT OF CALIFORNIA

                                   7                                         SAN JOSE DIVISION

                                   8
                                         MONIA WILLIAMS, individually and as
                                   9     Guardian ad Litem for L.S. and Q.S, minors,       Case No. 19-cv-01811-BLF

                                  10                    Plaintiffs,                        ORDER DENYING MOTION TO
                                                                                           DISMISS FIRST AMENDED
                                  11             v.
                                                                                           COMPLAINT
                                  12     COUNTY OF MONTEREY, et al.,
Northern District of California




                                                                                           [Re: ECF 46]
 United States District Court




                                  13                    Defendants.

                                  14

                                  15

                                  16          Plaintiff Monia Williams (“Williams”), individually and as Guardian ad Litem for her two
                                  17   minor children, sues the County of Monterey, the City of Salinas, and individual social workers
                                  18   and police officers who were involved in the removal of her children based on suspected abuse.
                                  19   Defendants Josefina Duran and Marcos Estrada (“Moving Parties”) move to dismiss the only
                                  20   claims asserted against them in the first amended complaint (“FAC”), Claim 6 for deprivation of
                                  21   substantive due process rights under the Fourteenth Amendment and Claim 7 for intentional
                                  22   infliction of emotional distress. The Court previously dismissed those claims pursuant to Federal
                                  23   Rule of Civil Procedure 12(b)(6) after determining that the complaint did not allege facts sufficient
                                  24   to state a claim against Moving Parties. Moving Parties contend that the FAC does not cure the
                                  25   defects addressed in the Court’s prior dismissal order, and they now seek dismissal of Claims 6
                                  26   and 7 without leave to amend.
                                  27          The motion is DENIED for the reasons discussed below.
                                  28
                                   1       I.   BACKGROUND1

                                   2            Williams adopted twins L.S. (a girl) and Q.S. (a boy) when they were three years old.

                                   3   FAC ¶ 8, ECF 43. The children were nine years old at the time of the events giving rise to this

                                   4   lawsuit. Id. The children’s biological parents lost custody of the children due to mental health

                                   5   issues and use of illegal drugs. FAC ¶ 62. The children likely were exposed to illegal drugs and

                                   6   alcohol in utero, and they received neglectful parenting in their early years. FAC ¶ 63. When they

                                   7   were enrolled in school, it became apparent that both children suffered from developmental

                                   8   delays. FAC ¶ 64. Neither child was performing at or near grade level, and Q.S. had difficulties

                                   9   with speech and language comprehension. Id.

                                  10            On May 4, 2018, a teacher at the school attended by both children made a report to the

                                  11   Monterey County Child Abuse Hotline. FAC ¶ 72. The report stated that Q.S. said he gets “sad”

                                  12   when his Uncle Pat (Williams’ brother) tells Q.S. to stay downstairs and watch television while
Northern District of California
 United States District Court




                                  13   taking L.S. upstairs for special time. FAC ¶ 73. Q.S. reportedly said that when he would go

                                  14   upstairs to try the door to the room where Uncle Pat and his sister L.S. were, Uncle Pat would yell

                                  15   at Q.S. to go watch television. Id. Uncle Pat was sixty-three years old at the time of the report.

                                  16   FAC ¶ 76. He did not reside at Williams’ home. FAC ¶¶ 58-61, 81-91.

                                  17            Defendant Linda Castillo, a Monterey County social worker, was assigned the case and she

                                  18   went to the school on May 4 to begin an investigation. FAC ¶ 79. Castillo did not attempt to

                                  19   contact Williams before speaking with the children. FAC ¶¶ 80-81. Plaintiffs allege that

                                  20   Defendant Castillo’s investigation was “wholly inadequate and unreasonable,” as she did not ask

                                  21   school personnel about the children’s possible cognitive issues, misconstrued the children’s

                                  22   responses to her questions, and formed an opinion that sexual abuse had occurred but did not ask

                                  23   follow-up questions regarding the frequency or circumstances of the suspected abuse. FAC ¶¶ 84-

                                  24   86. Castillo was unable to “qualify” either child. FAC ¶¶ 87-88, 121. The complaint defines the

                                  25   term “qualify” to mean asking children “a series of questions to ascertain their ability to

                                  26   understand the truth from a lie, fantasy from reality, and help assess their understanding of the

                                  27

                                  28
                                       1
                                        Plaintiff’s well-pled factual allegations are accepted as true for purposes of the motion to
                                       dismiss. See Reese v. BP Exploration (Alaska) Inc., 643 F.3d 681, 690 (9th Cir. 2011).
                                                                                          2
                                   1   difference between a truth and a lie, and the importance of telling the truth.” FAC ¶ 57. The

                                   2   children’s “responses may be used as a prerequisite to allowing their testimony under oath or in a

                                   3   legal proceeding, and as a means of evaluating their credibility.” Id.

                                   4          Castillo called in a request for law enforcement to report to the school regarding suspected

                                   5   child sexual abuse. FAC ¶ 154. In response, several City of Salinas police officers traveled to the

                                   6   school, including Defendants Guadalupe Gonzalez, Blake Ziebell, Dana Cornelison, and Mario

                                   7   Reyes, Jr. FAC ¶ 155. The defendant officers did not start their body cams at the beginning of

                                   8   their investigation, but turned them on randomly. FAC ¶ 158. Castillo told the officers that: Pat

                                   9   and L.S. played a game called “secret special time” in an upstairs bedroom, when Q.S. would go

                                  10   upstairs the bedroom door was locked, and Pat was no longer allowed to go to the house. FAC ¶

                                  11   160. Plaintiffs allege that the children never told Castillo any of those things. Id.

                                  12          The police officers questioned Q.S. and then L.S. without attempting to contact Williams
Northern District of California
 United States District Court




                                  13   first. FAC ¶ 165, 202-03. Plaintiffs characterize the interview of L.S. as “horribly inappropriate,

                                  14   leading, unprofessional.” FAC ¶ 268. Plaintiffs claim that the officers asked repeated questions in

                                  15   an attempt to elicit confirmation of sexual abuse, and that the officers’ reports of the interviews

                                  16   contained lies, misrepresentations, and omissions. FAC ¶¶ 269-276.

                                  17          At some point after the police arrived, another Monterey County social worker, Defendant

                                  18   Justin Ricks, arrived at the school and took over from Castillo. FAC ¶ 277. Once Ricks received

                                  19   the police officers’ information regarding their interviews of the children, the school principal, and

                                  20   the teacher’s aide, Ricks called Monterey County supervisory personnel. FAC ¶ 280. The

                                  21   supervisors included Defendants Christine Lerable, Rebecca Baron, and Charlene Lord. Id.

                                  22   Plaintiffs allege that “despite the glaring inconsistencies in the children’s statements,” the decision

                                  23   was made to remove the children. Id.

                                  24          Williams had arrived at the school while police officers were questioning the children, but

                                  25   she was not told what was occurring, only that she should “wait.” FAC ¶ 281. The first Williams

                                  26   was told about the investigation was when Ricks informed her that she had two options: propose a

                                  27   relative who would take the children during the investigation or allow the children to be taken into

                                  28   protective custody. FAC ¶ 283. The decision had been made to remove the children before
                                                                                          3
                                   1   anyone interviewed Williams. FAC ¶ 284. Williams proposed placement with her sister, Regina

                                   2   Mason, who previously had worked for Monterey County as a social worker supervisor. FAC ¶¶

                                   3   285, 299. Mason was called on the telephone and stated that she was willing to take the children.

                                   4   FAC ¶¶ 289-91. However, Ricks became upset with Mason when she questioned his experience

                                   5   and knowledge, and asked him among other things why the children could not return home when

                                   6   the alleged perpetrator did not live in the home. FAC ¶¶ 325-27. Plaintiffs allege that Ricks

                                   7   vindictively acted on his personal feelings by deciding that the children would not be placed with

                                   8   Mason, even though she offered to come pick them up. FAC ¶¶ 327-32. Ricks took the children

                                   9   to his car without allowing Williams to speak to them or comfort them. FAC ¶¶ 334-337.

                                  10   Williams tried to approach to calm the children down, which conduct Ricks mischaracterized by

                                  11   later reporting that Williams was out of control, physically aggressive, and had to be restrained.

                                  12   FAC ¶¶ 337-39.
Northern District of California
 United States District Court




                                  13          Ricks placed the children with the school teacher’s aide, Whitney Lopez, over Williams’

                                  14   objection. FAC ¶¶ 341-42. Ricks also asked Defendants Blake Ziebell and Eduardo Bejarano,

                                  15   both City of Salinas police officers, to arrange for a videotaped interview of the children by

                                  16   another social worker. FAC ¶ 340. The interview took place on May 5, 2018, the day after the

                                  17   children were taken into custody. FAC ¶¶ 343-44. Neither child could be “qualified.” FAC ¶

                                  18   350.

                                  19          Because Williams’ sister, Mason, was a former employee of Monterey County, the

                                  20   decision was made to have the case handled by Santa Cruz County social workers. FAC ¶ 356.

                                  21   Defendants and Moving Parties Marcos Estrada and Josefina Duran, both Santa Cruz County

                                  22   social workers, became involved at that point and were tasked with conducting an independent

                                  23   investigation. Id. Duran was Estrada’s supervisor. FAC ¶¶ 30, 356. Estrada was given more than

                                  24   twelve body cam videos that were taken at the school on May 4, 2018, as well of transcripts of the

                                  25   videos. FAC ¶ 296. However, after Estrada had watched only one video, Duran directed him to

                                  26   stop watching, and he complied. FAC ¶¶ 296-97. Estrada was “tasked with making

                                  27   recommendations to the juvenile court about what should happen with the family.” FAC ¶ 296.

                                  28   Estrada prepared a Jurisdiction Report for the court which failed to advise that the children had not
                                                                                         4
                                   1   been qualified during the interviews. FAC ¶ 352. As the time he drafted the Jurisdiction Report,

                                   2   Estrada knew that the children had not been qualified, based on his conversations with other social

                                   3   workers in the case and information in the Salinas police reports. Id. Without including the

                                   4   information that the children could not be qualified, Estrada “recommended further court and

                                   5   agency involvement in the Williams family and forced the matter to a contested trial, prolonging

                                   6   the time the mother and children were separated, and, the time the children continued to live

                                   7   outside of their home.” FAC ¶ 358. Plaintiffs allege that Estrada and Duran conspired with other

                                   8   officials to make “stick” allegations that L.S. was sexually abused and Williams failed to protect

                                   9   her children. FAC ¶ 359.

                                  10          Defendant Chelsea Chacon, a Monterey County social worker, signed the Petition pursuant

                                  11   to Welfare & Institutions Code Section 300, alleging among other things that L.S. had been a

                                  12   victim of sexual abuse or was at risk for sexual abuse, and that Williams had failed to protect L.S.
Northern District of California
 United States District Court




                                  13   adequately. FAC ¶¶ 21, 46-49. Plaintiffs allege that it is unclear why Chacon signed the Petition,

                                  14   if Santa Cruz County was supposed to handling the case. FAC ¶ 360. Plaintiffs claim that all of

                                  15   the allegations in the Petition were false. FAC ¶ 50. The children remained out of Williams’

                                  16   custody for approximately three months, at which time juvenile proceedings were dismissed after

                                  17   a contested trial. FAC ¶ 294. Plaintiffs allege that the Petition was “replete with lies,

                                  18   misrepresentations, and omissions of wholly exculpatory and/or mitigating, clarifying, explanatory

                                  19   facts and circumstances known to the Defendant Social Workers.” FAC ¶ 23.

                                  20          Williams filed this action on April 4, 2019, on behalf of herself and as guardian ad litem

                                  21   for L.S. and Q.S., asserting claims against Monterey County and its employees Ricks, Castillo,

                                  22   Lerable, Baron, Lord, and Chacon; the City of Salinas and City police officers Ziebell, Gonzalez,

                                  23   Cornelison, Reyes, and Bejarano; and Santa Cruz County social workers Estrada and Duran. The

                                  24   operative FAC contains six federal civil rights claims under 42 U.S.C. § 1983, and a state law

                                  25   claim for intentional infliction of emotional distress: (1) Violation of 4th Amendment – Seizure

                                  26   by Interrogation; (2) Violation of 14th Amendment – Interrogation of Minors; (3) Violation of 4th

                                  27   Amendment – Removal; (4) 14th Amendment Violation (Procedural); (5) 14th Amendment

                                  28   Violation (Substantive) – Interference Familial Association; (6) 14th Amendment Violation
                                                                                         5
                                   1   (Substantive) – Continuing Detention – Fraud; and (7) Intentional Infliction of Emotional Distress.

                                   2   Plaintiffs seek general, special, and compensatory damages; punitive damages; statutory damages;

                                   3   attorneys’ fees and costs; and any further relief the Court may deem just and proper.

                                   4           Monterey County and its employees answered the complaint on June 6, 2019, and the City

                                   5   of Salinas and its officers answered on July 22, 2019. See Answers, ECF 11, 28. Moving Parties

                                   6   Estrada and Duran moved to dismiss, and their motion was granted with leave to amend in an

                                   7   order issued October 17, 2019 (“Prior Dismissal Order”). See Prior Dismissal Order, ECF 41.

                                   8   Plaintiffs filed the operative FAC on November 15, 2019. See FAC, ECF 43.

                                   9    II.    LEGAL STANDARD

                                  10           “A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure to state a

                                  11   claim upon which relief can be granted tests the legal sufficiency of a claim.” Conservation Force

                                  12   v. Salazar, 646 F.3d 1240, 1241-42 (9th Cir. 2011) (internal quotation marks and citation omitted).
Northern District of California
 United States District Court




                                  13   While a complaint need not contain detailed factual allegations, it “must contain sufficient factual

                                  14   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

                                  15   556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A

                                  16   claim is facially plausible when it “allows the court to draw the reasonable inference that the

                                  17   defendant is liable for the misconduct alleged.” Id.

                                  18           When evaluating a Rule 12(b)(6) motion, the district court must consider the allegations of

                                  19   the complaint, documents incorporated into the complaint by reference, and matters which are

                                  20   subject to judicial notice. Louisiana Mun. Police Employees’ Ret. Sys. v. Wynn, 829 F.3d 1048,

                                  21   1063 (9th Cir. 2016) (citing Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322

                                  22   (2007)).

                                  23    III.   DISCUSSION

                                  24           The FAC asserts two claims against Moving Parties Estrada and Duran. Claim 6, asserted

                                  25   under § 1983, alleges that Moving Parties and other defendants violated Plaintiffs’ Fourteenth

                                  26   Amendment substantive due process rights to familial association by submitting fraudulent

                                  27   information to the juvenile dependency court, which resulted in continued separation of the family

                                  28   after the initial removal of the children. See FAC ¶¶ 392-98. Claim 7, asserted under state law,
                                                                                           6
                                   1   alleges that Moving Parties and other defendants are liable for intentional infliction of emotional

                                   2   distress (“IIED”). See FAC ¶ 402.

                                   3          At the start of the hearing, the Court expressed its tentative view that both claims were

                                   4   subject to dismissal. However, after reviewing the new allegations highlighted by Plaintiffs’

                                   5   counsel during the lengthy oral argument, as well as the relevant case law, the Court concludes

                                   6   that Plaintiffs have alleged enough facts to satisfy the applicable pleading standard and to show

                                   7   that the claims may fall outside the scope of the immunities asserted by Moving Parties.

                                   8          A.      14th Amendment Violation – Substantive Due Process (Claim 6)

                                   9          In Claim 6, Plaintiffs assert that Moving Parties and other defendants violated Plaintiffs’

                                  10   Fourteenth Amendment substantive due process rights to familial association by submitting

                                  11   fraudulent information to the juvenile dependency court, which resulted in continued separation of

                                  12   the family after the initial removal of the children. See FAC ¶¶ 392-99. Moving Parties argue that
Northern District of California
 United States District Court




                                  13   Plaintiffs have not stated a claim for violation of their substantive due process rights and that

                                  14   Moving Parties are entitled to qualified immunity with respect to this claim.

                                  15                  1.      Adequacy of Pleading

                                  16          “The substantive due process right to family integrity or to familial association is well

                                  17   established.” Rosenbaum v. Washoe Cnty., 663 F.3d 1071, 1079 (9th Cir. 2011). “A parent has a

                                  18   fundamental liberty interest in companionship with his or her child.” Id. (internal quotation marks

                                  19   and citation omitted). The violation of the right to family integrity is subject to remedy under §

                                  20   1983. Id. “Parents and children may assert Fourteenth Amendment substantive due process

                                  21   claims if they are deprived of their liberty interest in the companionship and society of their child

                                  22   or parent through official conduct.” Lemire v. California Dep’t of Corr. & Rehab., 726 F.3d 1062,

                                  23   1075 (9th Cir. 2013). “[O]nly official conduct that ‘shocks the conscience’ is cognizable as a due

                                  24   process violation.” Id.

                                  25          Plaintiffs allege that Moving Parties conspired with other officials to make allegations

                                  26   against Williams “stick,” specifically, allegations that L.S. was sexually abused and that Williams

                                  27   failed to protect her children. FAC ¶ 359. Plaintiffs claim that in furtherance of that conspiracy,

                                  28   Moving Parties deliberately refrained from viewing the body-cam videos that contained
                                                                                          7
                                   1   potentially exculpatory information, and that Estrada omitted known exculpatory information –

                                   2   that the children could not be qualified – in his Jurisdiction Report. FAC ¶¶ 296-97, 352-53, 359.

                                   3   According to Plaintiffs, Moving Parties’ conduct “was the but-for cause of L.S. and Q.S.’s

                                   4   continued detention away from their mother,” and Moving Parties intended their acts to injure

                                   5   Plaintiffs. FAC ¶ 297. These allegations describe official conduct that shocks the conscience, and

                                   6   that allegedly resulted in the continued separation of the family. The Court concludes that

                                   7   Plaintiffs’ allegations are sufficient to state a claim for violation of Plaintiffs’ substantive due

                                   8   process rights.

                                   9                     2.     Qualified Immunity

                                  10             The Court previously granted Moving Parties’ motion to dismiss Claim 6 on the basis of

                                  11   qualified immunity, concluding that the original complaint did not allege facts against Moving

                                  12   Parties rising to the level of a constitutional violation. See Prior Dismissal Order at 12-13, ECF
Northern District of California
 United States District Court




                                  13   41.

                                  14             “The doctrine of qualified immunity shields government officials performing discretionary

                                  15   functions from liability for damages ‘insofar as their conduct does not violate clearly established

                                  16   statutory or constitutional rights of which a reasonable person would have known.’” Dunn v.

                                  17   Castro, 621 F.3d 1196, 1198-99 (9th Cir. 2010) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818

                                  18   (1982)). In analyzing whether a government official is entitled to qualified immunity, the court

                                  19   looks at two distinct questions: (1) whether the facts alleged, construed in the light most favorable

                                  20   to the injured party, establish the violation of a constitutional right; and (2) whether the right was

                                  21   clearly established such that a reasonable government official would have known that his conduct

                                  22   was unlawful in the situation he confronted. Id. at 1199. Courts may exercise their discretion in

                                  23   deciding “which of the two prongs of the qualified immunity analysis should be addressed first in

                                  24   light of the circumstances in the particular case at hand.” Pearson v. Callahan, 555 U.S. 223, 242

                                  25   (2009).

                                  26             In their briefs opposing both the earlier motion to dismiss and the present motion, Plaintiffs

                                  27   cited Greene v. Camreta, 588 F.3d 1011, 1035 (9th Cir. 2009), vacated on other grounds, 661

                                  28   F.3d 1201 (9th Cir. 2011), which held that “the right to be free from deception in the presentation
                                                                                           8
                                   1   of evidence during a protective custody proceeding was clearly established.” At the hearing on the

                                   2   present motion, Plaintiffs’ counsel also cited Hardwick v. Cty. of Orange, 844 F.3d 1112, 1118

                                   3   (9th Cir. 2017), which in turn quoted the above language from Greene.

                                   4          The original complaint included allegations that Estrada was provided with twelve body-

                                   5   cam videos taken at the school on May 4, 2018, but that he viewed only one video before

                                   6   preparing his report for the juvenile court. Compl. ¶ 296-97, ECF 1. The complaint alleged that

                                   7   Estrada stopped viewing the body-cam videos at the direction of his supervisor, Duran. See id.

                                   8   The complaint also alleged that Estrada and Duran conspired with other officials to reach the

                                   9   conclusion that L.S. was sexually abused and Williams failed to protect her children. Compl. ¶

                                  10   358. The Court determined that those allegations were insufficient to show a constitutional

                                  11   violation under Greene. See Prior Dismissal Order at 13, ECF 41. As framed in the original

                                  12   complaint, Plaintiffs’ allegations at most suggested that Moving Parties failed to undertake an
Northern District of California
 United States District Court




                                  13   adequate investigation before preparing the Jurisdiction Report. See id.

                                  14          In their FAC, Plaintiffs repeat the allegations that Estrada was given more than twelve

                                  15   body-cam videos but stopped viewing after the first video at the direction of his supervisor, Duran.

                                  16   FAC ¶¶ 296-97. However, Plaintiffs have added new allegations that Estrada knew the children

                                  17   could not be qualified but deliberately omitted that information from the Jurisdiction Report. See

                                  18   FAC ¶¶ 352-53. Plaintiffs claim that Estrada learned the children could not be qualified from

                                  19   talking to other social workers and from the Salinas police reports. FAC ¶ 352. Plaintiffs also

                                  20   allege that both Duran and Estrada deliberately and intentionally failed to examine potentially

                                  21   exculpatory evidence provided to them, so that they could support the determinations desired by

                                  22   Monterey County and other defendants, that is, that Williams had failed to protect her children and

                                  23   that L.S. had been sexually abused. FAC ¶¶ 297, 352-53, 359.

                                  24          The Court must accept these alleged facts as true and draw all reasonable inferences in

                                  25   Plaintiffs’ favor. See Brown v. Elec. Arts, Inc., 724 F.3d 1235, 1247 (9th Cir. 2013). Applying

                                  26   this standard, the Court concludes that Plaintiffs have alleged that Moving Parties engaged in

                                  27   “deception in the presentation of evidence during a protective custody proceeding.” Greene, 588

                                  28   F.3d 1035. The new facts give rise to reasonable inferences that Moving Parties conspired with
                                                                                        9
                                   1   Monterey County and other defendants to reach a predetermined conclusion adverse to Williams,

                                   2   and that pursuant to that conspiracy Moving Parties deliberately refrained from viewing body-cam

                                   3   footage which might contain exculpatory information, and deliberately omitted from the

                                   4   Jurisdiction Report the known potentially exculpatory information that the children could not be

                                   5   qualified.

                                   6          Moving Parties argue that the facts alleged in the FAC do not give rise to a reasonable

                                   7   inference of deception in the presentation of evidence to the juvenile court, but at most

                                   8   demonstrate that the investigation was inadequate. Moving Parties assert that “[p]erhaps it wasn’t

                                   9   a complete investigation, but it was an investigation done in the time frame allowed.” Reply at 3,

                                  10   ECF 55. That argument ignores Plaintiffs’ allegations regarding the deliberate omission of the

                                  11   information that the children could not be qualified, and the deliberate choice not to view the

                                  12   body-cam footage so as to avoid seeing any potentially exculpatory evidence. While the Court
Northern District of California
 United States District Court




                                  13   agreed with Moving Parties in the first round of motion practice that Plaintiffs must allege more

                                  14   than inadequacy of the investigation, the Court disagrees with Moving Parties’ position that

                                  15   Plaintiffs have failed to surmount that hurdle in the FAC. At the hearing, Moving Parties’ counsel

                                  16   argued that Plaintiffs have not provided a sufficient factual basis for their allegations regarding

                                  17   Estrada’s knowledge that the children could not be qualified and the reasons Estrada and Duran

                                  18   refrained from viewing the body-cam videos. The Court finds the facts alleged to be sufficient at

                                  19   the pleading stage.

                                  20          The motion to dismiss is DENIED as to Claim 6. This ruling is without prejudice to

                                  21   Moving Parties filing a motion for summary judgment on the basis of qualified immunity.

                                  22          B.      Intentional Infliction of Emotional Distress (Claim 7)

                                  23          In Claim 7, Plaintiffs allege that the conduct of Moving Parties and other defendants was

                                  24   intended to and did cause Plaintiffs severe emotional distress. See FAC ¶¶ 401-02, ECF 43.

                                  25   Moving Parties argue that Plaintiffs have not stated a claim for IIED and that state law immunities

                                  26   apply to this claim.

                                  27                  1.      Adequacy of Pleading

                                  28          The elements of an IIED claim are: “(1) extreme and outrageous conduct by the defendant
                                                                                         10
                                   1   with the intention of causing, or reckless disregard of the probability of causing, emotional

                                   2   distress; (2) the plaintiff’s suffering severe or extreme emotional distress; and (3) actual and

                                   3   proximate causation of the emotional distress by the defendant's outrageous conduct.”

                                   4   Christensen v. Sup. Ct., 54 Cal. 3d 868, 903 (1991) (internal quotation marks and citation

                                   5   omitted). The alleged conduct “must be so extreme as to exceed all bounds of that usually

                                   6   tolerated in a civilized community.” Id. (internal quotation marks and citation omitted).

                                   7          Plaintiffs’ allegations regarding Moving Parties’ participation in a conspiracy to make

                                   8   allegations “stick” against Williams satisfies the first element. The second and third elements are

                                   9   satisfied by Plaintiffs’ allegation that Moving Parties’ conduct was the “but-for cause of L.S. and

                                  10   Q.S.’s continued detention away from their mother,” and that the separation of the family caused

                                  11   Plaintiffs severe emotional distress FAC ¶ 297, 402. Plaintiffs’ allegations therefore are sufficient

                                  12   to state a claim for IIED.
Northern District of California
 United States District Court




                                  13                  2.      State Law Immunities

                                  14          The Court previously dismissed Claim 7 on the basis of state law immunities under

                                  15   California Government Code §§ 820.2 and 821.6. See Prior Dismissal Order at 8-10, ECF 41.

                                  16          California courts have held broadly that “a social worker’s decisions relating to, as here,

                                  17   the investigation of child abuse, removal of a minor, and instigation of dependency proceedings,

                                  18   are discretionary decisions subject to immunity under section 820.2, and/or prosecutorial or quasi-

                                  19   prosecutorial decisions subject to immunity under section 821.6.” Jacqueline T. v. Alameda Cty.

                                  20   Child Protective Servs., 155 Cal. App. 4th 456, 466 (2007), as modified (Oct. 4, 2007). “Such

                                  21   courts have reasoned that civil liability for a mistaken decision would place the courts in the

                                  22   unseemly position of making the county accountable in damages for a decisionmaking process

                                  23   delegated to it by statute.” Id. (internal quotation marks, citation, and alteration omitted).

                                  24          The immunities conferred by §§ 820.2 and 821.6 are limited by California Government

                                  25   Code § 820.21, which provides: “[T]he civil immunity of juvenile court social workers, child

                                  26   protection workers, and other public employees authorized to initiate or conduct investigations or

                                  27   proceedings . . . shall not extend to any of the following, if committed with malice: (1) Perjury[;]

                                  28   (2) Fabrication of evidence[;] (3) Failure to disclose known exculpatory evidence[;] (4) Obtaining
                                                                                         11
                                   1   testimony by duress, . . . fraud, . . . or undue influence. . . .” Cal. Gov’t Code § 820.21. The

                                   2   Court determined that the original complaint did not allege specific facts implicating § 820.21.

                                   3   See Prior Dismissal Order at 10. The Court noted that the complaint did not allege that Estrada

                                   4   knew the children had not been qualified or that lack of qualification was exculpatory information.

                                   5   See id. at 9. The Court concluded that, as framed in the original complaint, Plaintiffs’ allegations

                                   6   at most suggested a failure to conduct an adequate investigation. See id.

                                   7          As discussed above, the FAC contains new allegations that Estrada knew the children

                                   8   could not be qualified and deliberately omitted that potentially exculpatory information from the

                                   9   Jurisdiction Report. See FAC ¶¶ 352-53. The FAC also clarifies Plaintiffs’ theory that Duran and

                                  10   Estrada deliberately refrained from viewing the body-cam video footage, which may have

                                  11   contained exculpatory information, so that they could omit any exculpatory information from the

                                  12   Jurisdiction Report and thereby support the adverse determination against Williams desired by
Northern District of California
 United States District Court




                                  13   Monterey County and others. See FAC ¶¶ 296-97, 352-53, 359. The Court finds that these facts,

                                  14   viewed liberally and with all reasonable inferences drawn in Plaintiffs’ favor, are sufficient to

                                  15   show that Moving Parties’ conduct may fall within Cal. Gov’t Code § 820.21 and thus that the

                                  16   state law immunities may not apply.

                                  17          The motion to dismiss is DENIED as to Claim 7. This ruling is without prejudice to

                                  18   Moving Parties filing a motion for summary judgment on the basis of state law immunities.

                                  19    IV.   ORDER

                                  20          The motion to dismiss is DENIED.

                                  21          Defendants Estrada and Duran shall file answers no later than February 12, 2020.

                                  22

                                  23   Dated: January 21, 2020

                                  24                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  25                                                    United States District Judge
                                  26
                                  27

                                  28
                                                                                        12
